FILED
                                                          Jun 25 2018, 2:31 pm

                                                               CLERK
                                                           Indiana Supreme Court
                                                              Court of Appeals
                                                                and Tax Court
                        IN THE

 Indiana Supreme Court
           Supreme Court Case No. 18S-JV-285

                            J.R.,
                  Appellant (Respondent),

                            –v–

                   State of Indiana,
                    Appellee (Petitioner).


        Argued: June 7, 2018 | Decided: June 25, 2018

Appeal from the Marion Superior Court, No. 49D09-1701-JD-70
          The Honorable Marilyn A. Moores, Judge

  On Petition to Transfer from the Indiana Court of Appeals,
                   No. 49A02-1704-JV-754



                    Per Curiam Opinion
                     All Justices concur.
Per curiam.

   The juvenile court held a fact-finding hearing and found sixteen-
year-old J.R. delinquent for committing acts that would be
dangerous possession of a firearm and carrying a handgun without
a license (“CHWOL”), had they been committed by an adult. J.R.
appealed, arguing that the police who found the handgun in his
possession during a pat-down search violated his rights under the
United States and Indiana Constitutions to be free from
unreasonable searches. J.R. also argued his dual adjudications
constitute double jeopardy when each is predicated on the same
evidence of his possession of a single handgun.

   The Court of Appeals decided the pat-down search did not violate
J.R.’s rights. On the remaining issue, the parties agreed that double
jeopardy principles preclude his dual adjudications and, therefore,
that his adjudication for CHWOL should be vacated. See Appellant’s
Br. at 15; Appellee’s Br. at 20-22; Appellant’s Amended Reply Br. at
8; Appellant’s Resp. to State’s Pet. to Trans. at 4. But the Court of
Appeals sua sponte held the adjudication for CHWOL must be
vacated for a different reason: that, as a matter of law, a delinquency
adjudication cannot be based on CHWOL. It vacated the
adjudication for CHWOL and affirmed the adjudication for
dangerous possession of a firearm. J.R. v. State, 89 N.E.3d 408 (Ind.
Ct. App. 2017), reh’g granted, 94 N.E.2d 702 (Ind. Ct. App. 2018),
vacated. Each side sought transfer, which we granted.

   We held oral argument and have considered the appeal. We
summarily affirm the parts of the Court of Appeals’ original opinion
that address and reject J.R.’s challenge to the pat-down search,
including the sections entitled “Facts” and “I. Search and Seizure.” See
Ind. Appellate Rule 58(A)(2).

  As the parties agree on disposition of the double jeopardy issue, we
remand to the juvenile court to vacate the delinquency adjudication




Indiana Supreme Court | Case No. 18S-JV-285 | June 25, 2018    Page 2 of 3
for CHWOL, and we affirm the delinquency adjudication for
dangerous possession of a firearm.1

All Justices concur.



ATTORNEYS FOR APPELLANT
Joel M. Schumm
Indianapolis, Indiana

Ruth Ann Johnson
Marion County Public Defender Agency
Appellate Division
Indianapolis, Indiana

ATTORNEYS FOR APPELLEE
Curtis T. Hill, Jr.
Attorney General of Indiana

Stephen R. Creason
Ellen H. Meilaender
Matthew B. MacKenzie
Deputy Attorneys General
Indianapolis, Indiana




1 See J.G. v. State, 93 N.E.3d 1112, 1125 (Ind. Ct. App. 2018) (affirming delinquency adjudication
for dangerous possession of a firearm and remanding to vacate adjudication for CHWOL where
juvenile argued, and State conceded, the CHWOL adjudication should be vacated on double
jeopardy grounds), trans. denied. At oral argument in J.R.’s appeal, the Court questioned
whether a juvenile delinquency adjudication may be based on dangerous possession of a
firearm. “A child commits a delinquent act if, before becoming eighteen (18) years of age, the
child commits an act that would be an offense if committed by an adult . . . .” Ind. Code § 31-
37-1-2 (emphasis added). In finding J.R. delinquent, the court cited this statute along with one
providing, “A child who knowingly, intentionally, or recklessly possesses a firearm for any
purpose other than a purpose described in section 1 of this chapter commits dangerous
possession of a firearm, a Class A misdemeanor.” Ind. Code § 35-47-10-5(a) (emphasis added);
see Ind. Code § 35-47-10-3 (defining “child” as person less than eighteen years of age). Although
this language in bold raises the question whether dangerous possession of a firearm can serve as
the basis for a delinquency adjudication, we need not decide that issue today because the parties
have not raised and briefed it.



Indiana Supreme Court | Case No. 18S-JV-285 | June 25, 2018                          Page 3 of 3